Citation Nr: 1450026	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-17 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to service-connected bilateral knee disabilities.

4.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.

5.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from November 1959 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

Although a substantive appeal was not filed by the Veteran with respect to the knee claims, these were certified for appeal and are deemed to be in appellate status.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issues of service connection for bilateral hip and leg disorders, increased evaluation claims for bilateral knee disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

By resolving doubt in favor of the Veteran, the evidence of record demonstrates that the Veteran's lumbar spine disorder is due to or otherwise the result of his service-connected bilateral knee disabilities.


CONCLUSION OF LAW

The criteria establishing service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In light of the favorable decision with regards to the issue of service connection for a lumbar spine disorder, as discussed below, further discussion with respect to VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  "[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

On appeal, the Veteran has averred that his lumbar spine disorder is due to or the result of, or alternatively is aggravated by, his bilateral knee disabilities.  

A review of the Veteran's claims file demonstrates current low back disorder.  Indeed, in a January 2009 VA examination, the Veteran was diagnosed with a recurrent lumbar spine strain.  He was additionally diagnosed with lumbar scoliosis with degenerative changes at a September 2009 VA examination.  
In this regard, the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim." See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Likewise, the Veteran also has service-connected bilateral knee disabilities.  Therefore, the Board concedes that the first two elements of secondary service connection have been met in this case.  This case therefore turns on whether there is a causal connection between the Veteran's bilateral knee disabilities and his lumbar spine disorder.

In the January 2009 examination report, the examiner opined as follows:

The Veteran's back condition is affected by his knee condition only when his left knee gives way twice a year causing a strain on his left lower lumbar paraspinal muscles.  

The September 2009 examiner opined with regard to the lumbar spine disorder as follows:

. . . In addition, I do not think that his knees have caused aggravation of his back condition.  In terms of impairment evaluations, the use of the term aggravation implies a permanent worsening of a condition.  It is not as likely as not that he has a low back condition which has been aggravated (permanently worsened) by his service-connected bilateral knee condition.  

The Board notes that there is no rationale for the September 2009 examiner's conclusions provided in his opinion; he merely made conclusory statements without supporting rationale, and did not reference any pertinent evidence of record in explaining his conclusions.  The examiner also did not address the January 2009 examination or that examiner's conclusions, particularly regarding the Veteran's falling and injuring his back as result of his bilateral knee disabilities.  

The Board therefore finds the September 2009 examiner's opinion to be nonprobative in this case.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis of his opinion affects the weight or credibility of the evidence); see also Nieves-Rodriguez v. Peake, 22 Vet App. 295, 304 (2008) (the Board may not prefer one medical opinion over another solely based on claims file review or lack thereof; most of the probative value of a medical opinion comes from its reasoning).  

Accordingly, by resolving all doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that the Veteran's lumbar spine disorder is caused by or otherwise the result of his bilateral knee disabilities, as indicated by the January 2009 examiner's conclusions.  Service connection for a lumbar spine disorder is therefore warranted on the basis of the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.310.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a lumbar spine disorder is granted.



REMAND

The Board notes that the Veteran's last VA examination of his bilateral knee disabilities was in March 2014, which is fairly recently.  

However, a review of the claims file demonstrates that VA treatment records from 1999 through September 2011 have been associated with the claims file.  The Board notes that it appears that the Veteran has been steadily treated by VA since 1999.  However, there is no documented treatment of record since September 2011.  Thus, it appears that there are outstanding VA treatment records that may be pertinent to the claims on appeal at this time.  A remand is therefore necessary.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to the Veteran's bilateral leg and hip claims, the Board additionally notes that the September 2009 examiner's opinions are inadequate for the reasons notted above, particularly the lack of supporting rationale for his conclusions.  Additionally, as the Board has awarded service connection for a lumbar spine disorder, such an award of benefits raises a potentially second avenue of secondary service connection which must be addressed on remand.  Thus, a new VA examination of his bilateral hips and legs should be afforded to the Veteran on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Likewise, in light of the award of service connection for a lumbar spine disorder above and the remand for the above issues, the Board finds that a decision as to entitlement to TDIU is premature at this time and it is remanded as intertwined with the other remanded claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).



Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Jackson VA Medical Center, or any other VA medical facility that may have treated the Veteran, since September 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral knees, bilateral hips, and bilateral legs, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine whether any bilateral hip or leg disorders are related to service or his service-connected lumbar spine and/or bilateral knee disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all bilateral hip and leg disorders found, to include any arthritic or neurological conditions thereof.

The examiner should then opine as to whether each disorder found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the same injury which resulted in the Veteran's bilateral knee disabilities.  

The examiner should discuss the Veteran's lay statements regarding symptomatology suffered during service and any continuity of symptomatology during and since discharge from service.  The examiner should also address any other pertinent evidence in the claims file, as appropriate.  

Next, the examiner should opine whether each bilateral hip and leg disorder is more likely, less likely or at least as likely as not caused by or related to his service-connected lumbar spine and/or bilateral knee disabilities, to include any resultant abnormal gait or weighbearing due to such disabilities.  

Finally, the examiner should also state whether the Veteran's service-connected lumbar spine and/or bilateral knee disabilities have aggravated (i.e., permanently worsened beyond the normal progression of that disease) any bilateral hip or leg disorder, again to include any resultant abnormal gait or weighbearing due to such disability, as noted above.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hip and leg disorders, to include as secondary to service-connected lumbar spine and bilateral knee disabilities; increased evaluation claims for his bilateral knee disabilities; and, entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


